Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
	The Applicant argued that placing a speaker directly adjacent to those openings in Lin, to occupy substantially all of the openings, the speaker would impeded airflow and thus reduce ventilation and cooling by physically blocking the openings.
	In response, the Examiner takes position that Lin discloses the air-moving component (a fan) near the openings (the vents on computer housing).  Wells teaches that it is known in the art to place an air-moving component to substantially occupying all of the opening on the computer housing.  By using Well’s teaching, it is obviously known in the art to move Lin’s air-moving component (a fan) to substantially occupying all of the opening (one of the vents) on the computer housing.  The fan will continue moving the hot air out of the computer housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130083478), in view of Wells (US 20110195789).
Regarding claim 1, Lin discloses a desktop electronic device, comprising:  
an enclosure (computer case 100, figure 1) having a longitudinal axis, the enclosure having a substantially rectangular cross-sectional shape perpendicular to the longitudinal axis, the enclosure defining an opening (openings on side wall 110, 120, 140 and 83) allowing passage of an acoustic output; 
the enclosure defining an internal volume (space inside the case, figure 2); 
a printed circuit board (main board 25) comprising an active surface (top surface) including an electronic component (components on top surface of main board 25; paragraphs 11 and 12) mounted on the active surface; and 
an acoustic air-moving component (fans 20) disposed in the internal volume to produce the acoustic output (sound of the fans).
Lin does not explicitly disclose the acoustic air-moving component positioned directly adjacent to the opening and directly adjacent to the electronic component, the acoustic air-moving component occupying substantially all of the opening.
Lin suggests the fans 20 are adjacent to the opening (12a and opening holes on sidewall 13).
Wells teaches the acoustic air-moving component (speaker assembly 138 is also an air-moving component, figure 3A) positioned directly adjacent to the opening (opening of housing 130; figure 3A) and directly adjacent to the electronic component (components on the surface of circuit board 131; paragraph 102), the acoustic air-moving component occupying substantially all of the opening (Fig. 3A).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of an air moving component such as a fan inside the computer case directly adjacent to the opening and substantially occupying all of the opening in order to move the hot air inside the computer housing outside.

	Regarding claim 2, Lin, in view of Wells, discloses the claimed invention as set forth in claim 1.  Lin further discloses the acoustic output is controlled by the electronic component (the fan 20 is electrically connected to the circuit board and being controlled by controller 70 on the circuit board; paragraph 19.  Wells teaches microcontroller; figure 8).
	
	Regarding claim 6, Lin discloses the claimed invention as set forth in claim 1.  claim 1.
Lin does not explicitly disclose a base portion removably connected to the enclosure.
Wells teaches a base portion (candle base 79, figure 3B) removably (figures 3B and 4) connected to the enclosure (130).
It would have been obvious to one having skill in the art at the effective filing date of the invention attach the enclosure to a base structure in order to provide a structural support to the enclosure.

	Regarding claim 7, Lin, in view of Wells, discloses the claimed invention as set forth in claim 6.  Wells further suggests the base portion support the enclosure on a horizontal surface (figure 4) such that the longitudinal axis (top to bottom direction through enclosure 130) has a vertical orientation.

	Regarding claim 8, Lin, in view of Wells, discloses the claimed invention as set forth in claim 6.  Wells further suggests the base portion is centered about the longitudinal axis (figure 4).

Regarding claim 9, Lin discloses an electronic device, comprising:  
an enclosure (casing 10) having a longitudinal axis (direction from 81 to 82), the enclosure having a substantially rectangular cross-sectional shape perpendicular to the longitudinal axis, the enclosure defining an opening (openings 80, 81, 82, 83) allowing passage of an acoustic output; 
the enclosure defining an exterior surface and an internal volume (space inside the casing); 
a printed circuit board (main board 25) defining a major PCB plane and having an electronic component (components on main board; paragraphs 11 and 12) mounted on the PCB; and 
Lin does not explicitly disclose a speaker disposed in the internal volume to produce the acoustic output, the speaker defining a major speaker plane disposed parallel to longitudinal axis and positioned directly adjacent to the electronic component and directly adjacent to the opening.
Wells teaches a speaker (speaker assembly 138, figure 3A) disposed in the internal volume to produce the acoustic output, the speaker defining a major speaker plane (plane through the speaker parallel to PCB 131) disposed parallel to longitudinal axis and positioned directly adjacent to the electronic component (speaker 138 is directly adjacent to components on the top surface of PCB 131) and directly adjacent to the opening (opening of housing 130).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add a speaker to an electronic device in order to conduct audio process by the main board.

	Regarding claim 10, Lin, in view of Wells, discloses the claimed invention as set forth in claim 1.  Lin further discloses the opening is a first opening (130, figure 3) located at a first wall of the enclosure and the desktop electronic device further comprises a second opening (140) located at a second wall of the enclosure.

	Regarding claim 11, Lin, in view of Wells, discloses the claimed invention as set forth in claim 9.  Li further discloses the electronic component comprises a memory device (memories 40; paragraph 12).

	Regarding claim 12, Lin, in view of Wells, discloses the claimed invention as set forth in claim 11.
Lin does not explicitly disclose the memory device is configured to store media data.
Wells teaches a flash memory (paragraph 88).
It would have been obvious to one having skill in the art at the effective filing date of the invention to store data in the memory device including audio data in order to make it available when an audible sound is needed.

	Regarding claim 13, Lin, in view of Wells, discloses the claimed invention as set forth in claim 12.  Wells further suggests the media data comprises audio tracks (audio data on the system; paragraph 227).

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130083478), in view of Wells (US 20110195789), in further view of Vin (US 20130050026).
	Regarding claim 14, Lin, in view of Wells, discloses the claimed invention as set forth in claim 9.  
Lin does not explicitly disclose the electronic component comprises a wireless transceiver to couple the desktop electronic device to an accessary device.
Vin teaches antenna device with antenna (210, figure 2) mounted on PCB (240).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a wireless component in the computer in order to connect the computer to other electronic devices.

	Regarding claim 15, Lin, in view of Wells, discloses the claimed invention as set forth in claim 9.  
Lin does not explicitly disclose the electronic component comprises an audio sensor.
Vin teaches a microphone (534, figure 8) mounted on circuit board (540).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a microphone on the computer in order to conduct voice from user.

Claims 16, 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130083478), in view of Wells (US 20110195789), in further view of Pokharna (US 20070177349).
Regarding claim 16, Lin discloses a desktop electronic device, comprising:  
an enclosure (case 10) defining an opening (opening through rotatable plates 81, 82, 83), the enclosure defining a shape extending along a longitudinal axis, the enclosure having a substantially rectangular cross-sectional shape perpendicular to the longitudinal axis (figure 1);
an acoustic air-moving component (fans 20) disposed in an internal volume defined by the enclosure, the acoustic air-moving component configured to move air in a direction toward the opening and produce an acoustic output (sound from the fans);
a computing engine (main board 25 and components; paragraphs 11 and 12) in communication with the air-moving component (controller 70 controls four fans 20; paragraph 19), the computing engine disposed in the internal volume, the computing engine comprising:
a printed circuit board (main board 25) comprising an active surface oriented parallel to the longitudinal axis and perpendicular to the direction.
Lin does not explicitly disclose the acoustic air-moving component positioned directly adjacent to the opening; the air-moving component aligned directly opposite and parallel to the PCB; an electronic component disposed on the active surface and directly adjacent the air-moving component; and a heat sink in thermal communication with the computing engine, the heat sink disposed within the internal volume of the enclosure and extending parallel to the longitudinal axis of the enclosure.
Wells teaches the air-moving component (speaker 138, figure 3A) positioned directly adjacent to the opening (opening of housing 130); the acoustic air-moving component aligned directly opposite and parallel to the PCB (131); an electronic component (components on top surface of PCB 131; paragraph 102) disposed on the active surface and directly adjacent the air-moving component.
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the components inside the computer case in order to fit all required component inside the limited space of the case.
	Pokharna teaches a heat sink (heat exchanger 720; figure 24) in thermal communication with the computing engine (circuit board 700), the heat sink disposed within the internal volume of the enclosure and extending parallel to the longitudinal axis of the enclosure (heat exchanger 720 is parallel to the circuit board 700 which is also parallel to the plane through circuit board 700).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to add a heat sink to the heat generating components on the circuit board in order to dissipate the heat and protect the components on the circuit board from thermal damage.
	
	Regarding claim 18, Lin, in view of Wells and Pokharna, discloses the claimed invention as set forth in claim 16.  Lin further discloses  the electronic component comprises a memory device (paragraphs 11 and 12).

	Regarding claim 19, Lin, in view of Wells and Pokharna, discloses the claimed invention as set forth in claim 16.  Lin further discloses a geometry of the second opening controllably modulates a characteristic of the acoustic output (the opening on side wall 12 guide the sound).

	Regarding claim 20, Lin, in view of Wells and Pokharna, discloses the claimed invention as set forth in claim 16.
Lin does not explicitly disclose a base portion removably coupled to the enclosure, the base portion occluding the first opening and supporting the enclosure when the base portion is disposed on a surface.
Wells a base portion (base 79; figures 3B and 4) removably coupled to the enclosure, the base portion occluding the first opening (opening on lower housing 130) and supporting the enclosure when the base portion is disposed on a surface.
It would have been obvious to one having skill in the art at the effective filing date of the invention to add a base portion to the enclosure in order to provide a structural support for the enclosure.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130083478), in view of Wells (US 20110195789), in further view of Pokharna (US 20070177349), in further view of Vin (US 20130050026).
Regarding claim 17, Lin, in view of Wells and Pokharna, discloses the claimed invention as set forth in claim 16.
Lin does not explicitly disclose a wireless transceiver disposed on the active surface and configured to wirelessly transfer the media data between the memory device and the accessory device through a data link.
Vin teaches an antenna device (200, figure 2) disposed on the surface of the circuit board (240) with wireless module capable of transmitting and receiving signal (paragraph 36, 37) through a wireless network (paragraph 38).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a wireless module, as suggested by Vin, in order to connect the computer to the internet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848